Terminal Disclaimer
The terminal disclaimer filed on 18 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,572,578 and 10,478,180 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Nagy on 18 July 2022.

The application has been amended as follows: 
In line 1 of claim 77, amend “the distal end” to –a distal end—
In line 2 of claim 81, amend “the pusher rod” to –a pusher rod—

Reasons for Allowance
Claims 74-81 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest a method of implanting a fastener through tissue layers in a patient, comprising: providing a fastener and a deployment wire, connecting a first and a second member with a connecting member, only the first member having a through channel dimensioned to be slidingly received on the deployment wire and a slit configured to made larger so that the deployment wire can be snapped onto and released from the through channel; and snapping the deployment wire through the slit and into the through channel by moving the first and second elongated edges farther apart to accommodate the deployment wire. US 5,549,631 discloses a deployment wire (fig. 8, element 74) and multiple members 24 connected by a connecting member 26. However, no reasonable combination could be found to modify the device so that only the first member has a through channel and slit. US 5,370,661 discloses a first member 84 and a second member 83 connected by a connecting member 82 wherein only the first member has a through channel and expandable slit (between the protrusion in the through channel). However, no reasonable combination could be found to modify the device with a deployment wire.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309. The examiner can normally be reached M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.M.W/Examiner, Art Unit 3771  
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771